IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,949-01


                       EX PARTE JOSE ARROZ RANGEL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W09-53959-N(A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Fifth Court of

Appeals affirmed his conviction. Rangel v. State, No. 05-11-00604-CR (Oct. 30, 2012). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On Oct. 6, 2020, the State filed a response stating that it needed additional time to investigate

Applicant’s allegation concerning a letter from its Public Integrity Division that disclosed an

alternative suspect’s potentially favorable post-conviction statement. The State further asserted that

it intended to file a supplemental response with the trial court after additional investigation. The

record before this Court reflects no further activity.
       The district clerk properly forwarded this application to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the application was forwarded before the State completed

its investigation and before the trial court made findings of fact and conclusions of law. We remand

this application to the trial court to complete its evidentiary investigation and make findings of fact

and conclusions of law.

       The State shall complete its investigation and submit its supplemental response, and the trial

court shall make findings of fact and conclusions of law, within ninety days from the date of this

order. The district clerk shall then immediately forward to this Court the trial court’s findings and

conclusions and the record developed on remand, including, among other things, affidavits, motions,

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions.

See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested by the trial court and

obtained from this Court.



Filed: December 16, 2020
Do not publish